Allowable Subject Matter
1.         Claims 2-20 are allowed.

2.	This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s arguments/remarks filed on 09/16/2021. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “first touch patterns of a first column comprises a plurality of first electrodes insulated from each other, and the first touch patterns of a second column comprise a plurality of second electrodes located in odd rows and a plurality of third electrodes located in even rows, the second column is adjacent to the first column, the plurality of second electrodes are electrically connected with each other, and the plurality of third electrodes are electrically connected with each other, and the plurality of second electrodes are insulated from the plurality of third electrodes” as to claim 1, “base substrate, wherein the bridge line and the plurality of second touch patterns are located on the base substrate, and an orthographic projection of the bridge line on the base substrate is partially overlapped with an orthographic projection of one of the plurality of second touch patterns on the base substrate” as to claim 10  and “the first region further comprises a plurality of first display pixels and a non- display region located between adjacent first display pixels, and each of the plurality of first touch patterns comprises a plurality of first conductive lines connected with each other, an orthographic projection of each of the plurality of first conductive lines on a base substrate is located in the non-display region” as to claim 19. satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.